Citation Nr: 1223848	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-09 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for leg pains claimed as a right knee disability.  

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for chronic vaginal infections.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989 with subsequent membership in the reserve from June 1989 to March 1993.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2010, the Board remanded the claims for obtainment of VA medical examinations with etiological opinions pertaining to the claimed disabilities.  The requested development was completed, in part, and the matter is now before the Board for further appellate consideration.

In August 2010, the Veteran presented testimony at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Appellant's claims.  Review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of service connection for a gastrointestinal disability and for chronic vaginal infections are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim for service connection for a right knee disability claimed as leg pain on appeal has been accomplished.

2.  A continuing right knee disability was not shown in service or for many years thereafter, and the most competent and probative medical evidence fails to show that it is related to the Veteran's active military service or injury therein.  Arthritis was first shown many years after separation from service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a pre-adjudication letter dated in February 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  That letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including active and reserve service treatment records, private treatment records, a VA examination report, and lay statements and testimony.  The Board acknowledges that the Veteran testified at the August 2010 hearing that she has filed for benefits from the Social Security Administration (SSA).  She indicated that such records have been associated with the record on appeal.  That is taken to mean that the records submitted to SSA are the same records available to the VA.  Moreover, the Veteran does not assert, nor does the evidence of record indicate, that the Veteran's claim for Social Security benefits may be related to her claimed right knee disability.  Indeed, at the August 2010 hearing, the Veteran described her right knee symptoms as on and off and she stated that she had not been diagnosed with a right knee disability at that time.  Moreover, post-service treatment records show complaints of right knee pain on only one occasion in 2009.  Moreover, while the Veteran was diagnosed with mild degenerative joint disease of the right knee upon undergoing a January 2011 VA examination, the examiner opined that the right knee injury during service is unrelated to the Veteran's currently diagnosed degenerative joint disease of the right knee.  Finally, the Veteran testified that as of August 2010, she had not been told by any medical provider that her current right knee complaints were related to military service.  Under these circumstances, the Board finds any records held by the Social Security Administration are irrelevant and VA has no duty to obtain them.  38 U.S.C.A. § 5103A(b)(3).

As previously stated, the Veteran was afforded a VA examination for her claimed right knee disability in January 2011.  The Board finds that the VA examination is adequate to allow proper adjudication for the claimed right knee disability on appeal.  Although it is unclear whether the claims folder was reviewed, the examiner documented and considered the complete reported history of the claimed condition, conducted a complete examination, and recorded all findings considered relevant under the applicable laws and regulations.  

As discussed above, the VCAA provisions have been considered and complied with as to this issue.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument and in presenting for examinations and a hearing.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v.Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic disorders, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

Here, the Veteran contends that she has developed a right knee disability due to a May 1985 right knee injury treated during service.  She argues that her right knee injury and symptoms during service represent the onset of a chronic right knee disability.  

Service treatment records show that the Veteran complained of right knee pain with feelings of instability in May 1985.  She reportedly heard a "pop" in her right knee three days prior while marching and had been in pain since.  She explicitly denied feelings of instability resulting in any falls.  She was diagnosed with a possible meniscus strain and was placed on light duty for 48 hours.  There were no further complaints, treatment, or diagnosis pertaining to the right knee during active or reserve service.  Records during service reveal she was seen for multiple complaints and findings as to other disorders, without any reference to the right knee.  Upon separation examination in April 1989, and a periodic reserve service examination in May 1991, the Veteran denied any history of knee or joint pain and clinical evaluation of the lower extremities was normal.  

In February 2009, a statement from M. E. W. stated that he has known the Veteran for 20 years since her discharge from military service.  He stated that he has observed her ongoing right knee problems due to her pronounced limp.  He stated that the Veteran has indicated that a right knee disorder began during service.

Post-service private treatment records show that in January 2009, the Veteran complained of chronic right knee pain since military service.  Treatment included a right knee brace which helped.  Range of motion of the right knee was full.  In July 2010, the Veteran denied any joint pain, mobility difficulty, or aches.  

In August 2010, the Veteran testified that she has had intermittent right knee pain, weakness, and instability since injuring her right knee during military service.  She stated that x-rays had been performed and were negative.  She stated that she had not been diagnosed with a right knee disorder, however, there was something wrong with her right knee given her symptoms.  No one had attributed her knee complaints to service.

The Veteran was afforded a VA examination of her right knee in January 2011.  The examiner accurately documented the Veteran's reported right knee history during military service, to include the May 1985 diagnostic assessment of a mild right meniscus injury.  Following physical and x-ray examination of the right knee, the January 2011 examiner diagnosed mild degenerative arthritis of the right knee.  The examiner opined that degenerative arthritis of the Veteran's right knee is less likely as not caused by or a result of the right knee injury noted during active service.  The examiner reasoned that current examination of the right knee showed no evidence of instability or laxity suggestive of a meniscus deformity.  

Based on the foregoing, the Board finds that service connection is not warranted for the claimed right knee disability, diagnosed in January 2011 as degenerative joint disease.  Although there is a current diagnosis, the service treatment records do not show a chronic disability in service.  The Veteran was treated for right knee pain on one occasion in May 1985.  There is no indication of further treatment during active or reserve service and the Veteran herself explicitly denied complaints pertaining to the right knee at her April 1989 separation examination and again at a May 1991 periodic Reserve examination.  Moreover, clinical evaluation at that time revealed normal findings.  Therefore, a chronic disability was not shown to have been incurred during active or reserve service.  See 38 C.F.R. § 3.303(b) (2011). 

Further, the evidence of record does not show that there was continuity of right knee symptomatology after service.  The Veteran was discharged from active service in June 1989 and she was a reserve member until March 1993.  Although the Veteran testified that she did not seek treatment for any medical conditions immediately following her discharge from active service due to lack of medical insurance, the evidence of record shows that the first complaint of right knee pain after service was in January 2009.  It is noted that following the May 1985 event she was seen for multiple other complaints and received a significant amount of evaluations and treatment from 1985 through her separation from service.  There were no findings or complaints of knee pathology during any of that treatment.

The Board acknowledges the Veteran's and M.E.W.'s statements that the Veteran has had symptoms since service and the Veteran is competent to report her symptoms and when they occur and M.E.W. is competent to report what he saw first hand.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran and M.E.W., as a lay persons are not competent to provide a probative opinion concerning the appropriate diagnosis of the underlying conditions causing such complaints.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, her credibility is challenged as her currently reported memory of complaints does not square with the multiple other records on file failing to revel pertinent complaints or findings.  This includes normal findings reported on two service physicals after the May 1985 event, and multiple treatment records through her service period.  As such, her recollected history and the lay statement are insufficient to establish continuing symptoms.

The Board acknowledges the Veteran's complaints of right knee pain and feelings of instability both during service and after service.  In spite of the May 1985 injury and treatment in service, the evidence of record does not show that there is a nexus between the current conditions and service, to include the May 1985 injury.  In this regard, the Board finds that the January 2011 VA examination and opinion are more credible and probative that the Veteran's lay assertions.  The examiner interviewed the Veteran, documented the relevant medical history, and conducted an examination prior to providing the opinion.  Moreover, the examiner included supporting rationale for the opinion that the right knee injury during service is unrelated to mild degenerative joint disease of the right knee diagnosed on examination.  As such, the Board finds that the VA examiner's opinion contained a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board accords great probative weight to the 2011 VA examiner's opinion.

The Board acknowledges the Veteran's assertions that the right knee injury during service caused her current right knee disability and that her lay statements could, in certain circumstances, constitute competent nexus evidence.  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's injuries in service and the current diagnosis to be complex in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements regarding the cause of her current right knee disability to be of little probative value as she is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, as no medical professional has opined that the Veteran's current right knee disability is related to any incident during service, service connection is not warranted.  Moreover, the reported symptoms are not particularly credible for the reasons set forth above.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the appellant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the appellant's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the claim is denied.


ORDER

Service connection for a right knee disability claimed as leg pain is denied.  


REMAND

In Jones v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) stated that the Secretary must ensure that any medical opinion . . . is "based on sufficient facts or data" and; therefore, it must be clear . . . that the examiner has indeed considered "all procurable and assembled data." 23 Vet. App. 382, 390 (2010).  Thus, when the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In this case, the Veteran was afforded a VA examination with an etiological medical opinion pertaining to the claimed gastrointestinal disability on appeal in January 2011.  The examiner opined that the Veteran's current gastrointestinal disability likely had its onset after the Veteran's discharge from service because there were no complaints of mid-epigastric pain and melena during service.  To the contrary, however, service treatment records show that the Veteran complained of pain upon palpitation of the midepigastric area in July 1986.  In September 1986, there was tenderness to palpitation in all quadrants of the Veteran's abdomen and she was diagnosed with gastroenteritis and gastritis.  

Similarly, the Veteran was afforded a VA gynecological examination for chronic vaginal infections in January 2011, however, the examiner did not provide an etiological medical opinion at that time.  In September 2011, an unfavorable addendum opinion was received.  The examiner stated that the Veteran's chronic vaginal infections were less likely than not related to her military service.  Although the examiner cited to medical literature pertaining to many possible causes of recurring vaginal infections, she did not relate the medical literature cited to any specific facts of this Veteran's case.  

Given that the aforementioned medical opinions are inadequate for rating purposes under current judicial guidance, the Board finds that additional medical opinions are needed to decide the Veteran's claims of service connection for a gastrointestinal disability and chronic vaginal infections.  

Additionally, as previously stated, at the August 2010 hearing, the Veteran testified that she has applied to receive benefits from the Social Security Administration (SSA).  To the associated records have not been obtained and should he associated with the claims file on remand, to include a determination as to whether any determination has been made.  

Ongoing treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide updated authorization to obtain relevant private treatment records pertaining to any treatment for gastrointestinal disability and chronic vaginal infections from Kaiser Permanente, located in Largo, Maryland dating from 1996 to 2000, and from Cignet Health Center, located in Temple Hills, Maryland dating since 2001, in addition to any medical provider(s) who has or have treated her for the claimed disabilities since April 1989.  If attempts to obtain any indicated records are unsuccessful, the Veteran should be so notified.

2.  Obtain and associate with the claims file the decision of the Social Security Administration (SSA) to award or deny benefits to the Veteran and the records upon which SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

3.  Thereafter, obtain a VA gynecological opinion to determine the nature and etiology of the Veteran's claimed chronic vaginal infections.  The claims folder should be made available to the examiner for review.  After the completion of review of the record, the examiner should attempt to offer the following opinions:  Does the Veteran currently have a chronic gynecological disability, to include a disability manifested by recurring vaginal or urinary tract infections?  If so, what is the diagnosis of this disability?  If the answer to the first question is in the affirmative, is this disability congenital or developmental in nature?  If the Veteran is found to have chronic gynecological disability that is not congenital or developmental in nature, is it as likely as not (50 percent probability or higher) that this disability was incurred during or is due to active service?  

The reasons and bases for all opinions should be included.  If the examiner believes that they are unable to offer the requested opinions without resort to mere speculation, please give the reasons and bases for that conclusion, and identify any evidence that might enable them to provide the requested opinions.  

4.  Thereafter, obtain a VA digestive conditions opinion from a qualified physician to determine the nature and etiology of the Veteran's claimed gastrointestinal disability.  The claims folder should be made available to the examiner for review.  After the completion of review of the record, the examiner should opine whether it is at least as likely as not (50 percent probability or higher) that the Veteran's diagnosed peptic ulcer disease, gastritis, and GERD, manifested during or may otherwise be related to the Veteran's military service, to include diagnoses of gastroenteritis and gastritis in September 1986.  In doing so, the examiner is requested to address the Veteran's contention that diagnoses during service ultimately progressed to or resulted in subsequent diagnoses of peptic ulcer disease and gastritis.  

The reasons and bases for all opinions should be included in the examination report.  If the examiner believes that they are unable to offer the requested opinions without resort to mere speculation, please give the reasons and bases for that conclusion, and identify any evidence that might enable them to provide the requested opinions.  

5.  When the development requested has been completed, the case should be reviewed.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


